           Case 1:19-cv-11457-IT Document 83 Filed 01/16/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 ANYWHERECOMMERCE, INC.
 and BBPOS LIMITED,

        Plaintiffs and Counterclaim Defendants,

                v.                                               CIVIL ACTION NO.
                                                                 1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP., and
 INGENICO GROUP SA,

        Defendants and Counterclaim Plaintiff.


                            Stipulation Extending Time to Respond
     to Plaintiffs’ First Set of Requests for Production of Documents Upon Defendants

       Pursuant to Fed. R. Civ. P. 29(b), Plaintiffs and Defendants jointly stipulate and agree

that Defendants’ time to respond to Plaintiffs’ First Set of Requests for Production of Documents

Upon Defendants shall be extended through and including February 3, 2020.

Dated: January 16, 2020

IT IS SO STIPULATED AND AGREED:

 Defendants Ingenico Inc., Ingenico Corp., and Plaintiffs AnywhereCommerce, Inc.
 Ingenico Group SA,                            and BBPOS Limited,

 By their attorneys,                                By their attorneys,

 /s/ John A. Tarantino                              _/s/ Oliver D. Griffin
 JOHN A. TARANTINO (BBO #492230)                    Oliver D. Griffin, Esq.
 PATRICIA K. ROCHA (BBO #542348)                    Peter N. Kessler, Esq.
 WILLIAM K.WRAY, JR. (BBO #689037)                  Melissa A. Bozeman, Esq.
 Adler Pollock & Sheehan P.C.                       Kutak Rock LLP
 One Citizens Plaza, 8th Floor                      303 Peachtree Street, N.E., Suite 2750
 Providence, RI 02903                               Atlanta, GA 30308
 Tel: (401) 274-7200                                Greg.crochet@kutakrock.com
 Fax: (401) 351-4607                                Oliver.griffin@kutakrock.com
 jtarantino@apslaw.com                              Peter.kessler@kutakrock.com
 procha@apslaw.com                                  Melissa.bozeman@kutakrock.com

                                                1
Case 1:19-cv-11457-IT Document 83 Filed 01/16/20 Page 2 of 2



                                 -and-

                                 _/s. Jonathon D. Friedmann
                                 Jonathon D. Friedmann, Esq. (BBO #180130)
                                 jfriedmann@rflawyers.com
                                 Robert P. Rudolph, Esq. (BBO # 684583)
                                 RRudolph@rflawyers.com
                                 Rudolph Friedmann LLP
                                 92 State Street
                                 Boston, MA 02109

                                 RUDOLPH FRIEDMANN LLP
                                 92 State Street
                                 Boston, MA 02109
                                 Tel.: (617) 723-7700
                                 Fax: (617) 227-0313




                             2
